DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Entry of the amendment to the specification of 5 January 2021 is approved.
                                                  Claims Objection

Claims 36-38 are objected to because of the following informalities:  Claims 36-38 do not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how claim 30 further limits claim 29 since claim 29 already recites a movable surface, at least one actuator (see claim 29 on line 8) that is dynamically adjustable (see claim 29 on line 9) that can be considered to be an “optical system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 19, 20, 21, 23, 27, 29,30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti et al. in U.S. Patent Application .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sbetti et al. in view of Okada and Jensen as applied to claim 18 above, and further in view of Yasuhiko in Japan Patent No. 1-228,691.  Yasuhiko in Japan Patent No. 1-228,691 teaches a mirror (element 2) and cooling means (10A) using hexagon screws (element 20) and plural bolts (18,21) that permit the mirror and cooling means to be interchangeably provided (or detached) on the machine.  It would have been obvious to adapt Sbetti in view of Okada, Jensen and Yasuhiko to provide this to permit mirror and cooling device replacement.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti in view of Okada and Jensen as applied to claim 18 above, and further in view of Heinz in U.S. Patent No. 4,202,605. Heinz teaches mirror segments (element 14) with an actuator (see column 4, lines 44-52) that are .
Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti in view of Okada and Jensen as applied to claims 18 and 31 above and further in view of Zair in U.S. Patent No. 5,411,502.  Zair teaches using mirrors (elements 12, 14) that are perpendicular to each other for tracing a Lissajous pattern (see column 3, lines 7-18 and figures 2-7).  It would have been obvious to adapt Sbetti in view of Okada, Jensen and Zair to provide this to use mirrors to form a Lissajous pattern in a workpiece.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti in view of Okada and Jensen as applied to claim 18 above, and further in view of Totsuka et al. in U.S. Patent No. 5,303,081 and Bradringer et al. in U.S. Patent Application Publication No. 2002/0008091. Totsuka et al. teach laser cutting with an output greater than 3 KW (see column 3, lines 18-21) and as shown with the laser beam deflected at less than or equal to 90 degrees. Bradringer et al. teach a control unit (Computer 16) for controlling actuators of a micro-mirror array (element 12). It would have been obvious to adapt Sbetti in view of Okada, Jensen, and Totsuka et al. to provide this to control the mirrors using a computer for laser cutting with a high powered laser beam (output .
14. Claims 36, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti in view of Okada, Jensen, Totsuka et al., Bradringer et al.  as applied to claim 27, and further in view of  Gale et al. in U.S. Patent No. 4,038,464 . Gale et al. teach using a laser beam with a power level of 5-10 kilowatt beam (see column 3, lines 59-62 for laser cutting hose (see column 3, line 67 to column 4, line 2).  It would have been obvious to adapt Sbetti in view of Okada, Jensen, Totsuka et al., Bradringer et al. and Gale et al. to provide this to cut hose.
15.  Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. This office action is being made non-final due to the new rejection of claim 22. Please note that Jensen provides a teaching of using a closed circuitry circuit and a motivation for the same: to prevent contamination of the fluid.
Grapov et al. in U.S. Patent Application Publication No. 2016/0368089 disclose an ytterbium fiber laser capable of generating a laser beam with power up to 1kW in some embodiments and higher powers up to 50 kW in other embodiments.  Kyoto in U.S. Patent Application Publication No. 2015/0158123 discloses a power output of 4000 Watts (4 kW)(see paragraph 47).  Puozzo et al. in U.S. Patent No. 4,808,791 discloses using a laser beam with a power level of 5 kW (see column 5, lines 12-13).  Bischof in U.S. Patent Application Publication No. 2004/0027698 discloses an adaptive mirror with cooling channels.  Tayebati et al. in U.S. Patent Application Publication No. 2015/0378184 discloses using a deformable mirror (element 210) that may be made of a segmented mirror to adjust the beam product parameter (BPP) of the laser beam (see paragraph 50).

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761